Blandford, Justice.
Laura Raden sued the Georgia Railroad Company for the homicide of her minor son, John Raden; and Caroline Parker brought her action against same defendant for severe injuries inflicted upon her son, William Parker. The evidence showed that these boys were seventeen years of age; that they were hired to one Durden, and that they were worth per annum seventy-five or eighty dollars each to their mothers, who were widows. Raden *48was killed outright, Parker was seriously injured, on the night of the 26th of August, 1885. This occurred on the public crossing. They had left Durden’s yard a little while before; he saw them in less than one minute after the train struck them. It was fifteen or twenty minutes from the time they left until the service train went by. They were going to their mothers to lodge. They had plenty of time to have crossed and to have gotten home. William, the dead boy, told the witness that they had stopped there. Witness was satisfied that they were asleep. This was the evidence submitted by plaintiffs, and thereupon the court, upon motion of. defendants, awarded a nonsuit in both cases, which were tried together, and this grant of a nonsuit is the error complained of.
As both parties seemed to consider and treat the cases in the court below that these boys were injured while asleep on the public crossing, we will so consider the cases. It is quite manifest, if these boys had been asleep upon the railroad crossing, that their parents could not recover from the railroad company, because the injury was caused by their own negligence, and such is our law as declared in §3034 of the code. Even if the railroad company had been negligent, yet if the person injured could have avoided the consequences thereof to himself by ordinary care, he cannot recover. Code, §2972. So it appears to us that ordinary care would have induced any one not to go to sleep on a crossing of a railroad, and the mere going to sleep on the railroad crossing was great negligence and recklessness on the part of these boys. The testimony submitted by the plaintiffs showed that these injuries were caused by their own negligence and the want of ordinary care to avoid the same.
Judgment affirmed.